Title: From George Washington to Colonel Elias Dayton, 31 July 1777
From: Washington, George
To: Dayton, Elias



Dear Sir
Coryels Ferry [N.J.] 31st July 1777

I have this moment receiv’d information from Philadelphia that the Enemies Fleet made their appearance at the Capes of Delaware yesterday, you are therefore to march as expeditiously as you can with your own and Colo. Ogdens Regts to Philadelphia by the way of Trenton where Boats will be prepar’d to carry you across. you will take care and not over march your Men. I am yr most Obet Servt.

come light—by no means over load yourselves with Baggage.

